DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
101
Applicant argues the newly added claim amendments improves the art of mobility on demand services and therefore the claims are directed to statutory subject matter. The Examiner disagrees. The supposed improvement is a business improvement as opposed to a technological improvement.  Further, the claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Because of this deficiency, the claims remain directed to the abstract idea. 
103
Applicant’s arguments are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, updating and matching limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations receiving, updating and matching, under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “non-transitory memory, digital data, processor and computer program product”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity.  Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, non-transitory memory, digital data, processor and computer program product. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory memory, digital data, processor and computer program product)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  
The dependent claims recite:  Claims 4, 14-hardware server; 7, 17-onboard vehicle computer; 8-9, 18-19-microcloud; 10, 20-autonomous vehicle, these elements do not remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly, claims 1-20 are not patent eligible.	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims have been amended to recite, “wherein the mobility-on-demand service is operable to provide a personalized pairing orchestration among the second set of users and the second shared ride based on the digital data describing the historical user satisfaction included in the response matrix and an improved satisfaction of the second set of users with the second shared ride based on the personalized pairing orchestration.” 
It is unclear how a pairing occurs based on the second user’s feedback before their ride is arranged. When is the feedback that is used to make the pairing collected? For the purposes of Examination, the Examiner is interpreting providing user feedback as meeting the limitations of the claim. Appropriate Correction is required. 
Claim 11 appears to be directed to both a system and the method it performs. For the purposes of Examination, the Examiner is interpreting the claims to be directed to a system claim. Appropriate Correction is required. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1
As per Claims 1, 11 and 20, Rostamian teaches receiving feedback from a first set of users that share a first shared ride (see para. 34), wherein the feedback
describes their individual satisfaction with the first shared ride (see para. 33-34);
updating, by a processor, a table to include the feedback wherein the table includes digital data describing historical user satisfaction with a plurality of shared rides over time (see para. 31, the Examiner is interpreting a database as a table);
matching, by the processor, a second set of users to a second shared ride based on service profile data for the users, vehicle data for vehicles, and table (see para. 41 and 51);
a non-transitory memory (see para. 45);
and a processor communicatively coupled to the non-transitory memory, wherein the non-transitory memory stores computer readable code that is operable, when executed by the processor, to cause the processor to execute steps (see para. 45);
wherein the mobility-on-demand service is operable to provide a
personalized pairing orchestration among the second set of users and the second shared ride based on the digital data describing the historical user satisfaction included in the response matrix and an improved satisfaction of the second set of users with the second shared ride based on the personalized pairing orchestration (see para. 33-34).
Rostamian does not explicitly teach a response matrix that includes feedback. Decaluwe describes putting feedback into a response matrix (see para. 26 and fig. 3)
Decaluwe shows that having ride feedback data in a response matrix was old and well known at the time the invention was filed.  
Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the (response matrix in Decaluwe for the table in Rostamian. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rostamian to include the teachings of Decaluwe to organize rider feedback, as taught by the cited portion of Decaluwe. 

As per Claims 4 and 14, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation of Decaluwe wherein the method is executed by a processor of a hardware server (see para. 16). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Rostamian to include the teachings of Decaluwe to communicate data in a preferred manner, as suggested by the cited portion of Decaluwe. 
As per Claims 7 and 17, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Decaluwe wherein the method is executed by an onboard vehicle computer of a vehicle (see para. 16). The motivation is the same as opined above. 
As per Claim 10, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Decaluwe wherein one or more of the vehicles which provide the rides is an autonomous vehicle (see para. 6 and 25). The motivation is the same as opined above.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1 in further view of Alonso-Mora U.S. Pre-Grant Publication No. 2018/0224866 A1.
As per Claims 2 and 12, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation of Alonso-Mora 
wherein one or more of the first shared ride, the plurality of shared rides, and the second shared ride are a multiple-origin-multiple-destination trip (see para. 81). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Rostamian and Decaluwe to include the teachings of Alonso-Mora to accommodate multiple types of ride requests, as suggested by the cited portions of Alonso-Mora.
As per Claims 3 and 13, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Alonso-Mora wherein each of the first shared ride, the plurality of shared rides, and the second shared ride are multiple-origin-multiple-destination trips (see para. 81, 84 and 89). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Rostamian and Decaluwe to include the teachings of Alonzo-Mora to accommodate multiple types of ride requests, as suggested by the cited portions of Alonzo-Mora.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1 in further view of Williamson U.S. Pre-Grant Publication No. 2012/0131014 A1
As per Claims 5 and 15, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Williamson wherein the data includes interpolated responses which are inferred by the processor (see para. 5). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Rostamian and Decaluwe to include the teachings of Williamson to explore what if scenarios, as suggested by the cited portions of Williamson. Decaluwe teaches a response matrix.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1 in further view of Wright Reference U of the attached PTO-892.
As per Claims 6 and 16, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Wright wherein the data includes interpolated responses which are inferred by the processor based on a set of digital twin simulations (see pg. 11 para. 5 and pg. 3 para. 2-3). The motivation is the same as opined above with respect to Williamson
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1 in further view of Marsh-Reference V of the attached PTO-892.
As per Claims 8 and 18, Rostamian in view of Decaluwe teach the method of claim 1 as described above. Rostamian does not explicitly teach the limitation taught by Decaluwe wherein the method is executed by onboard vehicle computers (see para. 16). Decaluwe does not explicitly teach that which is disclosed by Marsh of one or more vehicles that are members of a vehicular micro cloud. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Rostamian and Decaluwe to  further include the teachings of Decaluwe and Marsh to allow vehicles in a fleet to share information in a faster way, as taught by Marsh.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rostamian U.S. Pre-Grant Publication No. 2015/0204684 A1 in view of Decaluwe U.S. Pre-Grant Publication No. 2019/0066249 A1 in further view of Marsh-Reference V of the attached PTO-892 and Altintas U.S. Pre-Grant Publication No. 2019/0191265 A1
As per Claims 9 and 19, Rostamian in view of Decaluwe  in further view of Marsh teach the method of claim 8 as described above. Rostamian does not explicitly teach the limitation taught by Altintas wherein the vehicular micro cloud does not include a server as a member of the vehicular micro cloud (see para. 98). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the methods of Rostamian and Decaluwe to further include the teachings of Altintas to allow for increased operational flexibility, as suggested by the cited portion of Altintas. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628